Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 13, 2014

                                          No. 04-14-00411-CR

                                         IN RE Carl DEATON

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On June 11, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to mandamus relief.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s motion to waive the requirement that he provide this court with multiple copies of his
petition for writ of mandamus is DENIED AS MOOT. The court’s opinion will issue at a later
date.

           It is so ORDERED on June 13th, 2014.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR11883, styled The State of Texas v. Carl Deaton, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.